                                         Entered on Docket
                                         January 04, 2019
                                         EDWARD J. EMMONS, CLERK
                                         U.S. BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF CALIFORNIA


 1
 2                                     The following constitutes the order of the Court.
                                       Signed: January 4, 2019
 3
 4                                     ___________________________________________
                                       William J. Lafferty, III
 5                                     U.S. Bankruptcy Judge

 6
 7
 8                          UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                   OAKLAND DIVISION
11
12
13   In re                       )            Case No. 17-43041 WJL
                                 )            Chapter 11
14   Twila McEachin Lankford,    )
                                 )            Adversary Proceeding No. 18-04057
15                  Debtor.      )
                                 )            HEARING SCHEDULED
16                               )
                                 )            Date:     January 8, 2019
17   Twila McEachin Lankford,    )            Time:     9:00 a.m.
                                 )            Length of Trial: Day Three
18                  Plaintiff    )
                                 )
19             v.                )
                                 )
20   Lavette Lankford and Trecine)
     Lankford,                   )
21                               )
                    Defendants. )
22                               )
23                                 ORDER AFTER HEARING
24           On January 3, 2019, the Court held trial in the above-
25   captioned adversary proceeding.            The appearances made at trial were
26   noted on the record.       Trial did not conclude by the end of day.
27           The Court was made aware that the witness stand copies of
28   Plaintiff’s Exhibits 1-9 and Defendants’ exhibits 1-21 had gone



Case: 17-43041   Doc# 65   Filed: 01/04/19   Entered: 01/04/19 14:23:42       Page 1 of 4
 1   missing at the close of Day Two of Trial.              These copies are for the
 2   Court to maintain. It is critical to the integrity of process of
 3   this case that all parties and witnesses possess the same
 4   documents, and that all parties are confident no documents have
 5   been altered.    Accordingly, any person currently in possession of
 6   any or all exhibits from the witness stand at the conclusion of Day
 7   2 of Trial IS HEREBY ORDERED to immediately return the exhibits to
 8   the Court.    It is not acceptable to delay the return of the
 9   exhibits for any reason once a person in possession of any or all
10   of the exhibits is made aware of this Order.
11         For the reasons stated on the record, the Court FURTHER ORDERS
12   THAT:
13   (1)   Day Three of Trial in the above-referenced matter will begin
14         at 9:00 a.m. on Tuesday, January 8, 2019 at the United States
15         Bankruptcy Court, 1300 Clay Street, Courtroom 220, Oakland,
16         California 94612.
17   (2)   The status conference in the associated bankruptcy case,
18         Case No. 17-43041 WJL, is continued to Tuesday,
19         January 8, 2019.      The status conference will commence at the
20         close of trial.
21
22         At the conclusion of Day 2 of Trial, the Court was again made
23   aware that at least one defendant may have changed addresses.                      The
24   Court reminds all parties that B.L.R. 1001-2 mandates that any
25   party whose address changes while an action is pending promptly
26   file with the Court and serve upon all opposing parties a Notice of
27   Change of Address specifying the new address. Those interested
28   parties not named in the action or who do not have an address
                                               -2-

Case: 17-43041   Doc# 65   Filed: 01/04/19   Entered: 01/04/19 14:23:42   Page 2 of 4
 1   properly registered with the Court are not entitled to mailed
 2   notices from the Court.
 3
 4                                     *END OF ORDER*
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -3-

Case: 17-43041   Doc# 65   Filed: 01/04/19   Entered: 01/04/19 14:23:42   Page 3 of 4
 1                                  COURT SERVICE LIST
 2   Twila McEachin Lankford
     1016 Arlington Avenue
 3   Oakland, CA 94608
 4   Lavette Lankford
     2116 High Street, Apt. 7
 5   Oakland, CA 94601
 6   Lavette Lankford
     5704 Los Angeles Street
 7   Oakland, CA 94608
 8   Trecine Lankford
     5708 Los Angeles Street
 9   Oakland, CA 94608
10   Matthew J. Webb
     Law Offices of Matthew J. Webb
11   1382 A St.
     Hayward, CA 94541
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



Case: 17-43041   Doc# 65   Filed: 01/04/19   Entered: 01/04/19 14:23:42   Page 4 of 4
